DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group II, Claims 14-19 in the reply filed on 9/28/2022 is acknowledged.  Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 recites “A process for making a gum according to claim 1, obtained from a gum juice.”  It is not clear how the process is obtained from a gum juice since the remainder of Claim 14 does not further mention a gum juice.
Claim 14 recites “a mixture of cannabinoid and edible oil” and thereby requires edible oil to be a part of the mixture. However, the claim also recites the limitation “the edible oil being present in the mixture with a proportion p such that 0% ≤ p ≤ 80% by weight,” which includes 0% oil and contradicts the former limitation.  It is not clear if edible oil is required or not.
	Claim 14 also recites the limitation “incorporating additives in water.”  It is not clear if the additives are intended to be the mixture of cannabinoid and edible oil, or other additives.
Claim 14 also recites the limitation “dissolving and putting into solution solids content in water.”  It is not clear if the solids content is intended to be the mixture of cannabinoid and edible oil or the additives in water recited earlier in the claim, or if the solids content is intended to be different solids.  It is also not clear if the water is intended to be the same water as recited in the step of “incorporating additives in water” or different water.
There is no nexus linking the steps of “introducing a mixture of cannabinoid and edible oil,” “incorporating additives in water” and “dissolving and putting into solution solids content in water.”   It is therefore not clear what process is intended to be claimed and what are the metes and bounds of the desired protection.
Claim 15 recites the limitation “wherein the cannabinoid is heated to 70°C before introduction into the gum juice.”  It is not clear if the cannabinoid is heated in the mixture with the edible oil or if the cannabinoid is heated separately.  
Claim 15 recites the limitation ‘before introduction into the gum juice” in Claim 14.  There is a lack of antecedent for the limitation in the claim.
Claim 16 recites the limitation “wherein the gum juice is stirred and heated up to 70°C until the cannabinoid is fully diluted for homogeneous incorporation” in Claim 14.  It is not clear if the cannabinoid is intended to be homogeneously incorporated into the gum juice.  If so, there is a lack of antecedent for incorporating the cannabinoid into the gum juice.  
There also is no nexus linking the steps of Claim 16 and Claim 14.   It is therefore not clear what process is intended to be claimed and what are the metes and bounds of the desired protection.
Claim 17 recites a dynamic viscosity but fails to recite the method to be used to determine the dynamic viscosity, thus rendering the claim indefinite.
Claim 19 recites the limitation “the amount of exudate” in Claim 14.  There is a lack of antecedent for the limitation in the claim.
Claim 19 recites the limitation “the SC,” but fails to recite what “SC” is intended to be.
Claim 18 depends from and inherits the indefiniteness of one or more rejected claims, and is also rejected.

International Search Report
No International Search Report was found that corresponds to the instant application.


Potentially Allowable Subject Matter
The following references are related to the claimed invention.  
Rousseau et al (US 2020/0253267 and US 2020/0253268) discloses a wrapping material for a smoking article that contains extracted pieces of cannabis and web building fibers.  Pandolfino et al (US 2020/0035121) discloses an onsert to apply onto, around or within a smoking product to supply one or more cannabis components to mainstream smoke from the smoking article.  
As far as the Examiner understands the invention, no prior art was found that discloses or reasonably suggests the claimed method for making an adhesive or gum used on a smoking article wrapper and comprising a cannabinoid and an edible oil.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748